                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

RONALD SPADDY and SHERNETTE              *
MONTGOMERY,                              *
                                         *
                Plaintiffs,              *
                                         *
        v.                               *                  Civil Action No. 15-cv-11809-IT
                                         *
MASSACHUSETTS APPEALS COURT; *
PHILLIP RAPOZA, in his individual        *
capacity; MARK GREEN, CHIEF              *
JUSTICE of the MASSACHUSETTS             *
APPEALS COURT, in his official capacity, *
and PAULA M. CAREY, CHIEF                *
JUSTICE of the TRIAL COURT, in           *
her official capacity,                   *
                                         *
                Defendants.              *

                                  MEMORANDUM & ORDER
                                       September 30, 2019

TALWANI, D.J.


   I.       Introduction
         Plaintiffs Ronald Spaddy and Shernette Montgomery, court officers at the Massachusetts

Appeals Court (“MAC”), allege that Defendant former Chief Justice Phillip Rapoza denied them

promotions in violation of 42 U.S.C. § 1981 because of their race and/or color, and discriminated

against Spaddy in violation of Mass. Gen. Laws c. 151B on account of his race. Second Am.

Compl., Counts 2, 6 [#39]. Pending before the court is Defendant Rapoza’s Motion for Summary

Judgment [#103]. For the reasons discussed below, Defendant’s motion is ALLOWED.

   II.      Standard of Review
         On a motion for summary judgment, the court must construe “the record in the light most

favorable to the non-movant and resolv[e] all reasonable inferences in that party’s favor.”
Prescott v. Higgins, 538 F.3d 32, 39 (1st Cir. 2008). “Summary judgment is appropriate when

the pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.” Medina-Munoz v. R.J. Reynolds Tobacco Co.,

896 F.2d 5, 7–8 (1st Cir. 1990) (internal quotation marks and citation omitted). “To defeat a

motion for summary judgment, the evidence offered by the adverse party cannot be merely

colorable or speculative . . . [it] must be significantly probative of specific facts.” Thompson v.

Coca-Cola Co., 522 F.3d 168, 175 (1st Cir. 2008) (internal quotation omitted). The “mere

existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment.” Rossy v. Roche Prods., Inc., 880 F.2d 621,

623–24 (1st Cir. 1989).

       While courts should apply these standards carefully, “especially in cases that present

difficult issues of proof,” summary judgment may be appropriate “even where elusive concepts

such as motive or intent are involved.” Mesnick v. Gen. Elec. Co., 950 F.2d 816, 822 (1st Cir.

1991). Summary judgment is proper when “[s]ubmitting the issue of discriminatory intent to a

jury [] would amount to nothing more than an invitation to speculate . . . . [T]he question is not

whether there is literally no evidence favoring the non-movant, but whether there is any upon

which a jury could properly proceed to find a verdict in that party’s favor.” Feliciano de la Cruz

v. El Conquistador Resort & Country Club, 218 F.3d 1, 9 (1st Cir. 2000).




                                                  2
   III.      Facts

             A. Background

                 1.   Court Officers and the Chief Justice at the MAC
          In 1984, the MAC created a Personnel Committee to review applications for court

officers and other staff positions and to recommend candidates for hiring and promotions. Pls.’

Opp’n ¶¶ 17, 19, 21 [#107]. By statute, final appointment of court officers is left to the Chief

Justice. Mass. Gen. Laws c. 221, § 69A(b) (the Chief Justice of the MAC appoints the chief court

officer, assistant chief court officer, and the court officers of the MAC); Pls.’ Opp’n ¶¶ 19, 337

[#107]; id. at Ex. 5 (“Brown Dep.”) at 43:22-23, 45:14 [#107-5].

          Nancy Sinagra began working as a court officer at the MAC in 1985, and was promoted

to Chief Court Officer in 1994. Pls.’ Opp’n ¶¶ 161, 163 [#107]. Sinagra supervised Leo Ajemian,

Plaintiffs Spaddy and Montgomery, and other court officers.

          Ajemian became an MAC court officer in 1986 and was promoted to Assistant Chief

Court Officer in 2002. Pls. Opp’n ¶¶ 211-12 [#107]. Plaintiff Montgomery was appointed as a

court officer at the MAC in 1994. Plaintiff Spaddy was hired as a court officer at the MAC in

1999. Id. at ¶¶ 62, 115-116 [#107]; Pls.’ Opp’n, Ex. 7 (Deposition of Shernette Montgomery

(“Montgomery Dep.”)) at 14:14-15:4 [#107-7].

          Defendant Rapoza, a Justice on the MAC since 1998, was sworn in as Chief Justice in

October of 2006. Def.’s Facts ¶ 7 [#105]; Pls.’ Opp’n ¶ 307 [#107]; Pls.’ Opp’n, Ex. 11

(Deposition of Phillip Rapoza (“Rapoza Dep.”)) at 14:1-3, 16:14-17 [#107-11].

                 2. Court Officers in the Trial Court and the Task Force Report

          In 2010, the Massachusetts Supreme Judicial Court (“SJC”) appointed The Task Force on

Hiring in the Judicial Branch “with a mandate to ‘make recommendations designed to ensure a

fair system with transparent procedures in which the qualifications of an applicant are the sole

                                                 3
criterion in hiring and promotion’ in the Probation Department and throughout the Trial Court.”

Rapoza Reply Ex. D [#108-4] at 1. In 2011, the Task Force released an “Action Plan for Hiring

and Promotion of Court Officers and Associate Court Officers.” Id. The Task Force found that

the process “would benefit from a more rigorous and precisely drawn set of minimal

qualifications” and other changes that “would also facilitate a more transparent and, in all

likelihood, a more routinely effective hiring process.” Id. at 8. The Task Force offered

recommendations that would “increase the transparency with which the hiring process is

conducted, thereby inevitably reducing the opportunity for speculation and rumor about why

particular individuals were hired.” Id. The Task Force recommended establishing a mission

statement, a job description with minimum competencies, multi-channel sourcing of candidates,

including posting the job, objective review of candidates’ qualifications, behaviorally based

interviews, candidate assessments, and an applicant tracking system. Id. at 9-11.

           B. Ajemian’s Promotion

       In March 2012, Sinagra announced her retirement and recommended to Chief Justice

Rapoza that Ajemian be promoted to Chief Court Officer. Pls.’ Opp’n ¶ 172 [#107]; Sinagra

Dep. at 23:3-24:5 [#107-8]. Chief Justice Rapoza did not post the job, interview candidates, or

ask the Personnel Committee to review candidates for the position. Pl.’s Opp’n ¶¶ 221, 233-36

[#107]; Ajemian Dep. at 34:16-35:6 [#107-9]. None of the other court officers, including Spaddy

and Montgomery, were given the opportunity to apply to be Chief Court Officer. Plaintiffs

Opp’n ¶¶ 86, 120, 263 [#107]; Pls.’ Opp’n, Ex. 6 (“Spaddy Dep.”) at 63:7-10 [#107-6];

Montgomery Dep. at 20:1-12 [#107-7].

       On May 9, 2012, Chief Justice Rapoza offered the position of Chief Court Officer to

Ajemian and informed Sinagra of his decision. Pls.’ Opp’n ¶ 255 [#107]; Rapoza Dep. at 171:2-



                                                 4
18 [#107-11]. Chief Justice Rapoza announced Ajemian’s promotion to the rest of the court

officers, including Plaintiffs, via a meeting in his office and then sent a court-wide

congratulatory email on May 10, 2012. Plaintiffs Opp’n ¶ 79 [#107]; Spaddy Dep. at 55: 8-18

[#107-6]; Rapoza Facts, Email with Subject: Congratulations to Leo Ajemian! (“Rapoza Email”)

[#105-7]. In his email, Chief Justice Rapoza wrote:

       By way of background, Leo has worked in courthouse security since 1976 [ . . . ]
       [i]n 1986, he began service as a court officer at the Appeals Court and in 2002 he
       was appointed Assistant Chief Court Officer. As our most senior court officer
       after Nancy [Sinagra], he has participated in – and helped develop – every aspect
       of our court’s security program. He is someone on whom I already rely and he
       will bring a significant amount of institutional memory to his new position.

       Leo is well respected and is liked by justices and staff alike. Moreover, having already
       met with the court officers, I know that Leo has the respect of his peers and that his
       appointment is very well-received by his fellow officers.”

Rapoza Email [#105-7].

       When Sinagra retired on May 31, 2012, Chief Justice Rapoza promoted Ajemian from

Assistant Chief Court Officer to Chief Court Officer. Pl.’s Opp’n ¶¶ 215, 222-23 [#107].

Ajemian remained Chief Court Officer at the MAC until his retirement at the end of 2014. Pls.’

Opp’n ¶ 250 [#107]; Ajemian Dep. at 27:10-22 [#107-9].

           C. Ajemian, Montgomery and Spaddy’s Race and Qualifications

       In 2012, Ajemian, who is white, had worked for the MAC for 26 years, ten of which he

served as the Assistant Chief Court Officer. Pls.’ Opp’n ¶¶ 225, 246, 255 [#107]. Prior to joining

the MAC, Ajemian worked in security for the Suffolk County Courthouse Commission from

1977 to 1986. Pls.’ Opp’n ¶ 1 [#107]; Ajemian Dep. At 11:7-12:1 [#107-9]. He completed a

fifteen-week training course at the Criminal Justice Training Council with the Belmont Police

Department in 1986, was a part-time campus police officer at Boston College, and trained with




                                                  5
the Boston Police bomb squad in the 1970s. Ajemian Dep. At 43:11-24. He has a high school

diploma, but no bachelor or associates degree. Pls.’ Opp’n ¶ 194 [#107].

          In 2012, Montgomery, who is black, had worked for the MAC as a court officer for 18

years. Id. at ¶ 164. She had no formal supervisory experience. From 1992 to 1994, Montgomery

was a special police officer at Massachusetts General Hospital and attended the Northeast Police

Regional Institute. Id. at ¶ 114; Montgomery Dep. at 13:7-20 [#107-7]. Montgomery has a

Bachelor of Science degree in Criminal Justice from Northeastern University. Pls.’ Opp’n ¶ 112

[#107].

          In 2012, Spaddy, who is black, had worked for the MAC as a court officer 13 years.

From 1994 to 1999, Spaddy worked as a security supervisor at the Trial Court. Pls.’ Opp’n

¶¶ 60-62 [#107]; Spaddy Dep. at 11:3-12:7 [#107-6]. In his first year at the Trial Court, Spaddy

attended the one-week “Mass[achusetts] Criminal Justice Training Council,” where he

participated in “crash courses on what to do,” and studied “defensive tactics procedures” and

“civil rights violations.” Pls.’ Opp’n ¶ 64 [#107]; Spaddy Dep. at 16:8-17:1 [#107-6]. Spaddy

has a Bachelor of Science degree in Criminology in Law from Suffolk University. Pls.’ Opp’n ¶

58 [#107].

             D. Job Descriptions

          The record includes a 2004 “Chief Court Officer” job description from the “Court Officer

Manual” for the trial courts. Def.’s Rep., Ex. A (“2004 Job Description”) [#108-1]. This job

description included as an “essential requirement[]” an Associate’s Degree in law enforcement or

a similar program and ten years’ experience as a Massachusetts trial court officer, or “an

equivalent combination of education and security-related experience.” Id. The job description

also listed “supervisory experience” as a “preferred requirement.” Id. Although this job



                                                 6
description states that it is for the trial courts, the record contains evidence that the Court Officer

Manual applied to the Appeals Court. See Sinagra Dep. at 70:16-18 [#107-8].

       The SJC Task Force reported in 2011 that “[t]he qualifications for chief court officer [for

the trial courts] are divided into ‘essential requirements’ and ‘preferred requirements.’” The

essential requirements include “a Bachelor’s Degree in law enforcement or similar program and

ten years as experience as a court officer in the Massachusetts Trial Court, or an equivalent

combination of education and security related experience, and the preferred requirements include

supervisory experience. Rapoza Reply Ex. D [#108-4] at 5-6, n.6. The record does not contain

any evidence that these requirements were applied to the Appeals Court.

       In response to Spaddy’s complaint to the Massachusetts Commission Against

Discrimination (“MCAD”), Defendants submitted two versions of a job description for the MAC

Chief Court Officer job. Rapoza Reply Ex. B (Letter to MCAD (“First Job Description”)) at 2-4

[#108-2]; Rapoza Reply Ex. C (Second Letter to MCAD (“Second Job Description”)) at 4 [#108-

3]. Sinagra testified that she drafted the first document in 2004, during her tenure as Chief Court

Officer, using the Trial Court job description as a model. Sinagra Dep. at 81:2-22 [#107-8].

Counsel’s cover letter to the MCAD states that the first version was an “incorrect” version, and

asked that the second version be used in its place. See First Job Description [#108-2]. There is no

evidence in the record as to the origin of the second version. Nothing in the record indicates that

either of these descriptions was ever adopted or promulgated as the operative job description of

the Chief Court Officer for the MAC. 1



1
 The two versions differ from the version published in the 2004 Court Officer Manual and the
description set forth in the SJC Task Force report in elevating a “[d]emonstrated ability to
supervise others,” from a preferred qualification to a required qualification, and by explicitly
introducing a High School diploma and experience as a means of satisfying the experience and
education requirement. The versions differ from each other in requiring along with the High
                                                   7
         There is no evidence in the record as to whether Rapoza considered any of these four

versions of a chief court officer job description in connection with the selection process.

   IV.      Analysis

         Where, as here, Plaintiffs proffer no direct evidence of discrimination, the court utilizes

the familiar McDonnell Douglas framework to determine if Plaintiffs can prove their case

through indirect evidence. See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). At the

prima facie stage, each Plaintiff needs to demonstrate that he or she was a member of a protected

class, was qualified for the open position, was rejected for that position, and someone holding

similar or inferior qualifications received that position instead. Goncalves v. Plymouth Cty.

Sheriff’s Dep’t, 659 F.3d 101, 105 (1st Cir. 2011); McKenzie v. Brigham & Women’s Hosp.,

541 N.E.2d 325, 327 (Mass. 1989). A successful prima facie case “eliminates the most common

nondiscriminatory reasons for the plaintiff's rejection.” Blare v. Husky Injection Molding Sys.

Bos., Inc., 646 N.E.2d 111, 115 (Mass. 1995) (quoting Texas Dep’t of Community Affairs v.

Burdine, 450 U.S. 248, 254 (1981)). If Plaintiffs satisfy that showing, the burden shifts to the

Defendant to offer a legitimate, nondiscriminatory reason for his actions. McDonnell Douglas

Corp., 411 U.S. at 802. If Defendant meets this burden, Plaintiff must provide evidence that

Defendant’s proffered reason is pretextual. Id. at 804. Such a showing is sufficient for a claim to

succeed under Massachusetts law. See Verdrager v. Mintz, Levin, Cohn, Ferris, Glovsky &

Popeo, P.C., 474 Mass. 382, 396 (2016). In the First Circuit, a “pretext-plus” jurisdiction,

Plaintiffs’ federal claim succeeds by further demonstrating that the true reason for the adverse

action is discriminatory. Thomas v. Eastman Kodak Co., 183 F.3d 38, 56 (1st Cir. 1999).



School diploma “more than ten years of security-related experience” in the version Sinagra
drafted in 2004, see First Job Description at 4 [#108-2]; Pls.’ Opp’n ¶¶ 204-05 [#107], and
requiring a “more than fifteen years of security-related experience,” in the “corrected” version.
                                                   8
       A. Plaintiffs’ Prima Facie Case

       Defendant does not dispute on summary judgment that Plaintiffs are members of a

protected class and that they were qualified for the Chief Court Officer positions. Rather,

Defendant argues that Plaintiffs failed to establish a prima facie case of discriminatory treatment

under either 42 U.S.C. § 1981 or Mass. Gen. Laws c. 151B because Plaintiffs cannot show that a

person with similar or inferior qualifications was promoted in their stead. Id. at 7-8; Rapoza

Reply at 2 [#108].

       “Similarly situated candidates must share ‘roughly equivalent qualifications to perform

substantially the same work.’” Goncalves, 659 F.3d at 106 (quoting Feliciano de la Cruz, 218

F.3d. at 5). “They must be similar in ‘material respects.’” Id. (quoting Perkins v. Brigham &

Women’s Hosp., 78 F.3d 747, 751 (1st Cir. 1996)). In determining what qualifications are

material for purposes of the prima facie case, the court considers the Chief Court Officer job

descriptions from the Court Officer Manual and the 2011 SJC Task Force Report, and disregards

the two additional job descriptions as there is no evidence in the record that these job

descriptions were ever adopted.

       While the job descriptions included an educational requirement that Ajemian did not

meet (an associate’s degree in the 2004 version and a bachelor’s degree in the 2011), the

descriptions also allowed for “an equivalent combination of education and security-related

experience.” Here, Ajemian had served as a court officer at the MAC for 26 years, versus their

18 and 13 years, but Plaintiffs each had a bachelor’s degree and he did not. And although

Ajemian had served as Deputy Chief Court Officer for the last ten years, supervisory experience

is only listed as a “preferred qualification” and not a “required qualification” in these two job

descriptions.



                                                  9
       In sum, the court finds that Plaintiffs and Ajemian had “roughly equivalent

qualifications” for purposes of a prima facie case.

       B. Defendant’s Legitimate Non-discriminatory Reason

       Plaintiffs have established their prima facie case and the burden shifts to Chief Justice

Rapoza to offer a legitimate non-discriminatory reason for hiring Ajemian rather than Spaddy or

Montgomery. While evaluating Defendant’s reason, it is not the role of the court to “second-

guess the business decisions of an employer, imposing [its] subjective judgments of which

person would best fulfill the responsibilities of a certain job.” Rossy, 880 F.2d at 625. Chief

Justice Rapoza explained that he hired Ajemian because his performance was “exemplary,” he

was the “senior-most member of the department,” and “he was the only member of the

department who for ten years had held a position of [Deputy Chief Court Officer].” Rapoza Dep.

[#105-5] 99:12-22. Defendant also explained that during Ajemian’s time as assistant chief court

officer, Sinagra had delegated “a number of her responsibilities” to Ajemian. Id. at 99:23-100:3.

Based on Ajemian’s performance as Deputy Chief Court Officer, Chief Justice Rapoza viewed

him as “very capable” of being the Chief Court Officer. The contemporary email from Defendant

lauding Ajemian’s qualifications supports Defendant’s contention that the hiring decision was

based on Ajemian’s qualifications. See Rapoza Facts, Email with Subject: Congratulations to

Leo Ajemian! (“Rapoza Email”) [#105-7]. Chief Justice Rapoza’s analysis of Ajemian’s

qualifications and his work as Deputy Chief Court Officer provides a legitimate non-

discriminatory reason for promoting Ajemian.

       C. Pretext

       The burden then shifts back to Plaintiffs to show the reason is pretextual. Plaintiffs offer

no evidence that Chief Justice Rapoza’s explanation is factually untrue, as it is undisputed that



                                                 10
Ajemian was the Deputy Chief for ten years. Nor have Plaintiffs offered evidence to show that

this reason was not the actual reasoning behind the choice.

       Plaintiffs try to show pretext through circumstantial evidence. They have presented

evidence of informal hiring practices at the MAC, despite the Supreme Judicial Court Task Force

on Hiring in the Judicial Branch’s “Action Plan for Hiring and Promotion of Court Officers and

Associate Court Officers.” Rapoza Reply Ex. D [#108-4]. In that plan, the Task Force

recommended best practices for transparency in hiring, including posting job openings, sourcing

candidates from many channels and objective screening of qualified candidates. Id. at 10-11

[#108-4]. A jury could well find that the hiring practice here was not exemplary, and that a more

open and transparent process as recommended by the SJC Task Force may well have resulted in

a different candidate being selected, or if Ajemian had remained the top candidate, the avoidance

of the appearance of discrimination. But such findings fall short of Plaintiffs’ burden here, under

McDonnell Douglas, of offering evidence from which a jury could find Defendant’s stated

reasons are pretextual. 411 U.S. at 802.

       Plaintiffs further point to Chief Justice Rapoza’s hiring white employees for other

positions as evidence of discriminatory intent, but the evidence in the record is insufficient to

draw any such conclusions. Plaintiffs discuss only a small number of hirings, but offer no

additional details, including any evidence about whether any black candidates applied for those

jobs. Plaintiffs also suggest that Chief Justice Rapoza mischaracterized giving a salary increase

and title change to a black woman, Monique Duarte, as a promotion when characterized the

action as being compensated for managerial work she was already doing. Rapoza and Duarte’s

different terms to describe the salary and title increase is not evidence of pretext. If anything, the

correction of Duarte’s salary and title demonstrates the extent to which Defendant’s practice was



                                                  11
to reward the experienced person already performing the same or similar work. Finally, Plaintiffs

contend that Chief Justice Rapoza’s hiring upon Ajemian’s retirement of a black Chief Court

Officer without experience at the MAC undermines the stated rationale for choosing Ajemian

two years earlier. Plaintiffs have not challenged that subsequent hiring, however, and the court

cannot make the inferential leap Plaintiffs seek.

        In sum, Plaintiffs have failed to come forward with sufficient evidence from which a jury

could find that Defendant’s reason for the hiring was pretextual. Accordingly, Rapoza’s Motion

for Summary Judgment [#103] is ALLOWED as to Counts 2 and 6.

   V.      Conclusion
   For the forgoing reasons, Rapoza’s Motion for Summary Judgment [#103] is ALLOWED as

to Counts 2 and 6. At oral argument on September 25, 2019, the parties agreed that if summary

judgment is entered as to Counts 2 and 6, then judgment should also enter as to the remaining

counts, Counts 1 and 4. Accordingly, judgment is entered on all counts in favor of Defendants.

   IT IS SO ORDERED.

   September 30, 2019                                               /s/ Indira Talwani
                                                                    United States District Judge




                                                12
